DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 3/31/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2006/0060819) and Tennakoon et al., (US 2004/0213698) in view of Kim (WO 2007/078074) and Fei et al., (US 2016/0296434) and further in view of O’Malley (US 2015/0030546). This rejection also applies to amended claims to claims 20-25, 27-28, 30-32, 34-37.
hypochlorite (hypochlorous acid) in a paste  “that is very effective in decoloring teeth, in eliminating plaque, and preventing periodontal disease” (Abstract).  
The compositions are formulated as a paste (Id.), as per claim 30, 31.  As a paste, the compositions are capable of being applied to a strip, as per claim 32.
	Jung teaches a specific embodiment of a toothpaste comprising 3% lauryl sodium sulfate (surfactant), 25% precipitated silica (abrasive), 0.2% xanthan gum (rheology agent), 0.2% sodium saccharine (flavorant/sweetener; clm. 33), 1% flavoring agent, 0.025% (250 ppm) sodium hypochlorite, and water (buffer) as residual (~70%) (Embodiments 1-4 of Table 2 at p. 4).
	In regard to claim 22, Jung teaches, the hypochlorite may be modified within the range of “approximately 2.5x10-4 to 0.25%” (p. 2, para. [0024]), which is approximately 2.5 ppm to 2500 ppm.  
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Here a prima facie case of obviousness exists insofar as the claimed about 75 ppm lies within the prior art range of approximately 2.5 ppm to 2500 ppm.  	 
	The prior art teaches a first oral care composition comprising hypochlorous acid, a rheology agent, an abrasive, a surfactant, and a buffer. 

	Jung does not teach a second composition comprising hypochlorous acid and calcium chloride.	 

mouthwash containing a mixture of an aqueous solution and “a metal hypochlorite, such as sodium hypochlorite” (Abstract). The mouthwash is useful for oral hygiene treatment including “decreased bacterial activity in the oral cavity, a reduction in plaque formation and a reduction in oral malodor” (p. 2, para. [0017]).  
Camper et al. teaches a preferred embodiment of “a mouthwash containing 0.075% by volume pure sodium hypochlorite” (hypochlorous acid) (p. 1, para. [0015]).
The sodium hypochlorite may be present in the mouthwash “between about 1 ppm and about 6000 ppm, but more typically the concentration may be between about 5 ppm and about 100 ppm and preferably, for a mouth rinse, my [sic] be between about 10 ppm and about 30 ppm”  (p. 4, para. [0050]), as per claims 34-35.
Camper et al. does not teach calcium chloride.
Kim teaches mouthwash compositions for treating dental diseases wherein the mouthwashes comprise “alkali metal chlorides as active agents wherein the active agents include 0.5% to 8.0% by weight of at least one of the alkali metal chlorides including CaCl” (calcium chloride) (Abstract).
According to Kim, “It has been found that water solutions of some alkali metal chlorides, including CaCl2, KCl, MgCl2 . . . very effectively reduced dental diseases such as malodor and gingival inflammation” (p. 4, para. [27]).
Accordingly, it would have been obvious to add calcium chloride to the mouthwashes of Tennakoon et al. since calcium chloride in mouthwashes have been found to be effective for reducing dental disease such as malodor and gingival inflammation, as taught by Kim.

Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition (a kit) that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the paste of Jung with the mouthwash of Tennakoon et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for maintaining oral hygiene.

Jung, which is taught above, differs from the instant claims insofar as it does not teach sodium magnesium silicate, hydrated silica, phosphate buffer.

Fei et al. teaches oral care bleaching compositions (Abstract), including hypochlorite (p. 7, para. [0090]).  The compositions comprise sodium magnesium silicate, e.g. laponite, for producing "superior whitening effects when incorporated into oral care products” (p. 1, para. [0005]). The clay is about 0.2-5% of the composition (p. 6, para. [0068]), as per claims 4, 5, 12. The compositions also comprise hydrated silica (Id. at para. [0082]), phosphate buffer (Id. at para. [0079]).  
	The compositions of Fei et al. include whitening agents selected from “peroxides, metal chlorites, perborates, percarbonates, peroxyacids, hypochlorites, and combinations thereof” (p. 7, para. [0090]).
	In regard to the amount of phosphate buffer, buffers are added to maintain pH.  Thus it would have been obvious to modify a range for the phosphate buffer. 
prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

	Thus, it would have been obvious to a person having ordinary skill in the art to add the sodium magnesium silicate of Fei et al. to the compositions of Jung for the advantage of superior whitening effects, as taught by Fei et al. The hydrated silica, phosphate buffer, are typically found in oral care compositions, and would have been obvious to add to the compositions of Jung based on their recognized suitability for their intended use, as taught in Fei et al.  
Because Jung teaches adding silica as abrasives, generally, (see p. 3, para. [0050]), the artisan would have had a reasonable expectation of success in adding hydrated silica to the compositions of Jung.

The combination of Jung and Fei et al. does not teach sodium coco sulfate.
	 
	O’Malley teaches oral care compositions comprising 0.5% to 3.0% sodium coco sulfate as surfactant (p. 1, para. [0011]), as per claims 8, 9, 12.  .
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
.  

Response to Arguments
	i) Applicant argues that the claimed invention is not obvious over the combination of references cited by the Examiner.  Applicant postulates, “If all components of the dentifrice composition in Jung are mixed and stored together, the generated oxygen will dissipate prior to use” and thus “Jung provides no suggestion or motivation to include all ingredients recited in amended independent claim 20 in a composition” (p. 6-7).
	Initially, the Supreme Court in KSR negated application of the teaching-suggestion-motivation test in an overly rigid and formalistic way. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at ___, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id.); and (4) by overemphasizing "the risk of courts and patent examiners falling Id. ). 
	It is not necessary for Jung to provide motivation for adding ingredients such as sodium magnesium silicate and/or sodium coco sulfate to establish obviousness.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination (MPEP 2144.II.).  Here, the advantage of adding sodium magnesium silicate to the tooth whitening compositions of Jung is its superior whitening effects when added to oral care products, as taught by Fei et al.
	Sodium coco sulfate would serve in the same capacity as the sodium lauryl sulfate of Jung, especially since sodium coco sulfate is a blend of fatty acids in coconut oil, which contain lauric acid, the same fatty acid used to make sodium lauryl sulfate.  Further, it is well settled, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect. . . . the combination is obvious" (MPEP 2141).

	ii) Applicant argues, “Fei provides no suggestion or motivation to use magnesium alkali metal silicate in the way it is used in the claimed invention here” (p. 7).
Initially, it should be noted here that “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Furthermore, "[p]roducts of identical chemical composition can not have mutually exclusive properties." MPEP 2112.01. A chemical composition and its properties are inseparable. (Id.) Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (Id.)  Accordingly, the rheology property of sodium magnesium silicate would have been present in Fei et al. insofar as it is a property inherent to sodium magnesium silicate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612